 ROSS STORES, INC. 573Ross Stores, Inc. and David L. Jumper. Case 5ŒCAŒ23991 September 30, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX, LIEBMAN, HURTGEN, AND BRAME On April 5, 1995, Administrative Law Judge Michael O. Miller issued the attached decision.  The Respondent filed exceptions and a supporting brief.  The General Counsel filed an answering brief. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions, as modified below, and to adopt his recommended Order, as modified and set forth in full below.2 1.  The Respondent has excepted to the judge™s finding that Section 10(b) of the Act does not bar litigation of the allegations of 8(a)(1) violations in this case.3  For the reasons that follow, we find no merit in the Respondent™s exception or in the arguments made by our dissenting colleagues.4 On August 13, 1993, Charging Party David Jumper timely filed his initial, handwritten charge alleging his belief that the Respondent had terminated him earlier that day because of his union activity.5  On March 4, 1994, Jumper filed an amended charge.  This charge repeated his earlier allegation of a discharge in violation of Sec-tion 8(a)(3) and added allegations that the Respondent violated Section 8(a)(1) by a May 1993 statement by Respondent™s supervisor, Michael Simondi, to Jumper that Jumper could not solicit on the Respondent™s prem-ises, and by a June 1993 statement by the Respondent™s vice president David Morrison to employees that created the impression among them that it would be futile to se-lect a union as their collective-bargaining representative. On March 18, 1994, the General Counsel issued a complaint that included all three allegations of the amended charge.  In answer, the Respondent denied committing any unfair labor practices.  It further raised an affirmative defense, based on the 10(b) limitations period, contesting the General Counsel™s jurisdiction to litigate the two allegations of 8(a)(1) violations that were added in the amended charge.  The judge rejected this defense because he found that the 8(a)(1) allegations arose out of the Respondent™s overall efforts to resist the Union, the discriminatee (Jumper) was directly or indi-rectly subjected to this interference with Section 7 rights, and the unlawful conduct was evidence of union animus in support of the 8(a)(3) discharge allegation in the origi-nal, timely filed charge.                                                                                                                      1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 We shall modify the judge™s recommended Order in accordance with our decision in Indian Hills Care Center, 321 NLRB 144 (1996), and Excel Container, Inc., 325 NLRB 17 (1997). 3 Sec. 10(b) provides, in relevant part, ﬁThat no complaint shall issue based upon any unfair labor practice occurring more than six months prior to the filing of the charge with the Board.ﬂ 4 Chairman Truesdale and Members Fox and Liebman join in this section of the decision.  Members Hurtgen and Brame have separately dissented. 5 Although Jumper™s charge form does not specify the particular subsection of Sec. 8(a) that the Respondent allegedly violated, it is obvious that the allegation of a discharge based on union activity falls under the proscription in Sec. 8(a)(3). Standing alone, the 8(a)(1) allegations were not timely filed within the meaning of Section 10(b) because they involved events occurring more than 6 months prior to the filing of the amended charge.  These allegations can survive a 10(b) challenge only if they are ﬁclosely re-latedﬂ to the allegation in the original, timely filed charge.  See generally, NLRB v. Fant Milling Co., 360 U.S. 301, 309 (1959).  The Board™s test for determining whether allegations are closely related was summarized in Nickles Bakery of Indiana, 296 NLRB 927, 928 (1989).  First, the Board will look at whether the otherwise un-timely allegations involve the same legal theory as the allegations in the pending timely charge.  Second, the Board will look at whether the otherwise untimely alle-gations arise from the same factual circumstances or sequence of events as the pending timely charge.  Fi-nally, the Board may look at whether a respondent would raise similar defenses to [the] allegations.  [Foot-notes omitted.]  Under the foregoing test,6 the Board has generally found that there is:  [A] sufficient relation between the charge and [subse-quent allegations] in circumstances involving ﬁacts that are part of the same course of conduct, such as a single campaign against a union,ﬂ NLRB v. Central Power & Light Co., 425 F.2d 1318, 1321 (5th Cir. 1970), and acts that are all ﬁpart of an overall plan to resist organi-zation.ﬂ  NLRB v. Braswell Motor Freight Lines, 486 NLRB F.2d 743, 746 (7th Cir. 1973).7  6 See also Redd-I, Inc., 290 NLRB 1115, 1118 (1988).  Although both Nickles Bakery and Redd-I involved the relatedness of complaint allegations to an unfair labor practice charge, the same test applies for determining whether otherwise time-barred allegations in an amended charge relate back to allegations of an earlier timely filed charge.  E.g., Citywide Service Corp., 317 NLRB 861, 862 (1995). 7 Nickles Bakery of Indiana, supra at 928 fn. 7.  Accord: e.g., Pio-neer Hotel & Gambling Hall, 324 NLRB 918 (1997); Recycle America, supra; Pincus Elevator & Electric Co., 308 NLRB 684, 690 fn. 2 (1992), enfd. mem. 998 F.2d 1004 (3d Cir. 1993); Outboard Marine Corp., 307 NLRB 1333, 1334 (1992), enfd. 9 F.3d 113 (7th Cir. 1993), Well-Bred Loaf, Inc., 303 NLRB 1016 fn. 1 (1991); Southwest Distrib-uting Co., 301 NLRB 954, 955 (1991); Harmony Corp., 301 NLRB 329 NLRB No. 59  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 574Furthermore, the Board will find a sufficient factual rela-
tionship ﬁwhether or not the acts are of precisely the same 
kind and whether or not the charge specifically alleges the 
existence of an overall plan on the part of the employer.ﬂ 
Recycle America
, 308 NLRB 50 fn. 2 (1992), citing 
Jennie-
O Foods, Inc.
, 301 NLRB 305 (1992). 
In 
Nippondenso Mfg. U.S.A., 
299 NLRB 545 (1990), 
however, two of the members of the three-member Board 
panel that decided the case seemingly applied a different 
interpretation of the 
Nickles Bakery test in dismissing the 
complaint on Section 10(b) grounds.
8  The original 
charge in Nippondenso
 had alleged the discharge of a 
union organizing committee member in violation of Sec-
tion 8(a)(3).  The resulting complaint included several 
allegations of no-solicitation and no-distribution rules 
directed against union activity in violation of Section 
8(a)(1), but the complaint did not include an 8(a)(3) dis-
charge allegation.  The Board panel majority found that 
the General Counsel had failed to establish a factual 
nexus between the allegations in the charge and those set 
forth in the complaint.
9  It rejected the argument that the requisite factual relationship could be based solely on the 
legal theory that the acts at issue in the charge and com-
plaint took place ﬁduring, and in order to quell, a union 
campaign.ﬂ  The panel majority
 further found that ﬁapart 
from their relationship to the same organizing campaign, 
the allegations in the charge and those set forth in the 

complaint arise from different factual circumstances.ﬂ  
Id. at 546.  In this regard, the panel majority noted the 
absence of any contention that the discriminatee alleged 
in the charge was disciplined for engaging in the types of 
protected activity that the 8(a)(1) conduct alleged in the 
complaint was directed against. 
The Board has not subsequently applied the reasoning 
of the 
Nippondenso
 panel majority when addressing 
whether allegations are closely related under the 
Nickles 
Bakery test.  It has instead consistently and repeatedly 
applied the precedent cited and discussed earlier in this 
opinion.  Where, as here, a respondent employer has re-
lied on 
Nippondenso
 in support of a 10(b) defense, the 
Board has distinguished 
Nippondenso
 from the case at 
issue.  Recycle America, 308 NLRB at 50 fn. 5; 
Drug 
Plastics
, 309 NLRB 1306, 1308 fn. 2 (1992). 
However, in 
Drug Plastics & Glass Co. v. NLRB, 
44 F.3d 1017 (D.C. Cir. 1995), the court rejected the 
Board™s attempts to distinguish 
Nippondenso
:                                                                                              
                                                           
578, 578Œ579 (1991); 
Beretta U.S.A. Corp.
, 298 NLRB 232 fn. 1 
(1990), enfd. 943 F.2d 49 (4th Cir. 1991); 
Van Dyne Crotty Co.
, 297 
NLRB 899, 900 (1990). 
8 At the time Nippondenso issued, the Board was composed of four 
members, so the panel majority was not a majority of the Board. 
9 The third panel member, former 
Chairman Stephens, concurred in 
dismissing the complaint on 10(b) 
grounds, but found it unnecessary to 
pass on whether the charge and comp
laint were closely related.  299 
NLRB at 546.  Instead, he relied on the reasoning of his partial dissent 
in Redd-I
, 290 NLRB at 1119Œ1121. 
The only justifications offered in the decision of the 
administrative law judge adopted by the Board for the 
relatedness of the allegations in the complaint and the 
single allegation in the charge is that they ﬁarise out of 
the same alleged anti-union campaign,ﬂ and that they 
both bear on anti-union animus.  The Board cannot 
employ this basis as ﬁadequate relatednessﬂ consistent 

with its decision in 
Nippondenso Mfg. U.S.A., Inc.
; thus, the Board™s actions here is an unexplained devia-
tion from its own precedent.  (Internal citations omit-
ted.) 44 F.3d at 1021.
10  The judge in the present case
 referred to the distinc-
tions drawn by the Board in 
Drug Plastics
 as a basis for 
rejecting the Respondent™s reliance on 
Nippondenso
 to support its 10(b) defense.  In light of the intervening 
D.C. Circuit decision in 
Drug Plastics
 we have decided 
to overrule 
Nippondenso
 to the extent that it conflicts 
with 
Nickles Bakery and other precedent cited above 
consistently holding that the requisite factual relationship 
under the ﬁclosely relatedﬂ test may be based on acts that 
arise out of the same antiunion campaign. 
Based on the foregoing, we 
agree with the judge that 
the 8(a)(3) discharge allegation in the original charge and 

the 8(a)(1) allegations in th
e amended charge are closely 
related under the test of 
Nickles Bakery
 and Redd-I
.  First, both the 8(a)(3) and the 8(a)(1) allegations share a 
common legal theory based on the Respondent™s animus 
in opposition to the Union™s organizational campaign.  
The charge alleged a discharge motivated by animus 
against Jumper™s union activity.  The amended charge 
alleged a coercive act manifesting specific animus 
against Jumper (an oral no-solicitation rule) and a coer-
cive act manifesting general animus against union activ-
ity (Morrison™s speech to employees).  It is well estab-
lished that the common aspect of animus in such circum-
stances is sufficient to meet the 
Nickles Bakery/Redd-I requirement that essentially similar legal theories under-
lie the different allegations.  E.g., 
Fiber Products, 314 
NLRB 1169 (1994), enfd. 
FPC Holdings, Inc. v. NLRB
, 64 F.3d 935, 941 (4th Cir. 1995).  The fact that the 

timely filed charge allegation and the amended charge 
allegations involve different sections of the Act do not 
preclude this finding of a sufficient legal relationship.  
Id. at 1169 fn. 3.  Second, we agree with the judge that 
the allegations share similar factual circumstances.  Each 
alleged incident arose in the context of a single organiza-
tional campaign and was part of the Respondent™s overall 
efforts to resist that campaign.
  As set forth above, with 
the exception of 
Nippondenso
, the Board and several 
courts have consistently found a sufficient factual nexus 
 10 The decision of this three-member panel of the D.C. Circuit re-
versed an earlier panel majority d
ecision which agreed with the Board 
that Nippondenso
 was distinguishable, venturing that the Board no 
longer approved of the reasoning in that case.  
Drug Plastics & Glass 
Co., v. NLRB
, 30 F.3d 169, 174 (D.C. Cir. 1994). 
 ROSS STORES, INC. 575between allegations in such circumstances, and we have 
overruled 
Nippondenso
 to the extent that it conflicts with 
such precedent.
11  Finally, as to common defenses, in 
both instances the obvious defense available to the Re-
spondent was that it did not seek to unlawfully restrict 
Jumper™s union activity by the manager™s placing restric-
tions on Jumper™s solicitation activities or by Jumper™s 
subsequent discharge.  Having found that the 8(a)(1) 
allegations in the amended charge are closely related to 
the 8(a)(3) allegation in the 
original, timely filed charge, 
we affirm the judge™s conclusion that Section 10(b) does 
not bar litigation of the 8(a)(1) allegations. 
On the basis of the Board™s precedents, with the aber-
rant Nippodenso
 eliminated, we affirm the judge™s find-
ing that a sufficient factual relationship exists between 
the 8(a)(3) discharge allegation in the original charge and 
the 8(a)(1) allegations in the amended charge.  An inves-
tigation of Jumper™s discharge, alleged to have been in 
retaliation for his union activity, would logically entail 
an investigation of the Respondent™s prior indications of 
animus toward the organizing campaign and in particular 
its dealings with Jumper regarding that campaign.  Such 
an investigation thus would encompass the admonition to 
Jumper not to distribute union literature on the premises 
and Vice President Morrison™s 
speech about the Union to 
the employees.  Since all these acts allegedly occurred 

within a period of several months and were essentially 
alleged as part of an overall plan to resist the union cam-
paign launched in the spring of 1993, they satisfy the 
basic 
Redd-I
 tests of relatedness in theory, factual cir-
cumstances, and employer defenses.
12   
Accordingly, having found that the 8(a)(1) allegations 
in the amended charge are closely related to the 8(a)(3) 
allegation in the original, timely filed charge, we affirm 
the judge™s conclusion that Section 10(b) does not bar 
litigation of the 8(a)(1) allegations. 
As to the merits of the 8(a)(1) allegations, we adopt the 
judge™s finding that Respondent™s operations manager 
Simondi orally promulgated an unlawfully overbroad no-
solicitation rule in separate late May or early June one-
on-one conversations with David Jumper and another 
                                                          
                                                           
11 Our dissenting colleague would adhere to 
Nippondenso
, without 
reference to the preceden
t with which it conflicts, and would rely on 
that case to find that litigation of the  
8(a)(1) allegations is time barred.  
As previously stated, we have overruled 
Nippondenso
 as an unreasona-
bly restrictive view of the fact
ual-relatedness requirement in the 
Nickles 
Bakery/Redd-I test. 
12 See, e.g., 
Jennie-O Foods
, 301 NLRB 305 (1991), citing NLRB v. 
Braswell Motor Freight Lines
, 486 F.2d 743 (7th Cir. 1973).  As the 
court noted in 
Braswell, what must be guarded against is allowing the 
General Counsel to expand a charge upon his own initiative to include 
allegations that have no reasonable nexus with the charge that put the 
investigation in motion.  Here, as in 
Braswell
, the alleged acts of coer-
cion and retaliation have such a nexus
.  Consequently, and contrary to 
Member Brame™s dissenting view, 
the Respondent™s animus toward 
both Jumper and the Union™s organizing campaign are linked by more 
than a mere temporal provenance, or by a theoretical presumption of 

uniform employer behavior. 
employee, who had been posting union literature in non-
working areas.  
Highland Yarn Mills
, 313 NLRB 193, 
194 (1993).  In doing so, we do not rely on the judge™s 

implication that a no-solicitation, no-distribution rule as 
set forth in an August 27, 1991 memo was also unduly 
broad.  See
 Our Way, Inc., 
268 NLRB 394 (1983). 
2. We do not agree, however, with the judge™s finding 
that the Respondent™s vice president, Morrison, violated 

Section 8(a)(1) when he stated during a regularly sched-
uled quarterly meeting of empl
oyees in late May that ﬁhe 
would do anything in his power to keep the union out of 
the building.ﬂ
13  The judge found that such a statement 
implies a willingness to take unlawful reprisals against 

employees.  In the circumstances of this case, there is no 
sufficient objective basis for finding that employees 
would reasonably tend to view Morrison™s statement as a 
threat.  He did not expressly or implicitly refer to any 
adverse employment consequences of unionization.  He 

had not himself engaged in any other unfair labor prac-
tices.  Indeed, the only contemporaneous unfair labor 
practices committed by the Respondent were the afore-
mentioned oral no-solicitation statements by Simondi.  
The record does not indicate 
the extent to which employ-
ees other than the two directly addressed by Simondi 
became aware of his statements. 
The cases cited by the judge in support of his unfair 
labor practice finding involv
ed similar statements ac-
companied by other threats 
or circumstances indicating 
possible retaliation.  See 
Hickory Creek Nursing Home
, 295 NLRB 1144, 1148 (1989), affd. sub nom. 
NLRB v. Health Care Management Corp
., 917 F.2d 1304 (6th Cir. 
1990) (supervisor in a one-on-one meeting also stated 
that employees could lose everything and that owner was 
ﬁa very smart and tough businessmanﬂ); 
Great Dane 
Trailers
, 293 NLRB 384, 388Œ389 (1989) (statement 
accompanied by threat to di
scharge employees soliciting 
or distributing on company time); 
Morrison Cafeteria Co.
 214 NLRB 523, 524 (1974) (manager in one-on-one 
meeting identified individual employees as union activ-
ists and stated that he would not tolerate union activity). 
In contrast to those cases, the Respondent cites 
Stan-
dard Products Co.
, 281 NLRB 141, 148 (1986), enfd. in 
part  824 F.2d 291 (4th Cir. 1987), where the Board 
adopted the administrative law judge™s conclusion that a 
manager™s statement that ﬁhe 
would do everything in his 
power to keep the union outﬂ did not violate Section 
8(a)(1).
14  The judge found the 
statement to be ﬁsome-
 13 Although Members Hurtgen and Brame would dismiss the 8(a)(1) 
allegation on 10(b) grounds, they agree with Chairman Truesdale that 
these allegations should also be dismissed on its merits. For the reasons 
set forth in their partial dissent, Members Fox and Liebman would find, 
contrary to their colleagues, that Morrison™s statement violated Sec. 
8(a)(1) of the Act.  Accordingly, they do not join in this portion of the 
decision. 
 14 There is no record basis for speculation by the judge in the present 
case that the Board adopted the judge™s conclusion in 
Standard Prod-
ucts only because there were no exceptions to that conclusion.
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 576what vague [and] subject to interpretation by the lis-
tener.ﬂ  He concluded that the statement, standing alone, 
did not rise to the level of a threat.  We come to the same 
conclusion as to the statement here.  In the absence of 
any other threatening language or circumstances, and 
mindful that employer repres
entatives may lawfully state 
their opposition to a union, we find that employees hear-
ing Morrison™s statement would not reasonably believe 
that he was threatening to go beyond legal bounds in his 
opposition to the Union.  We shall therefore reverse the 
judge and dismiss the 8(a)(1) allegation based on this 
statement. 
3.  We affirm the judge™s conclusion that the Respon-
dent™s discharge of David Jumper violated Section 
8(a)(3) and (1) of the Act.
15  Our dissenting colleague 
challenges two aspects of the judge™s analysis.  The dis-
sent would find that the General Counsel has failed to 
present evidence of union animus sufficient to meet the 
initial burden of proving that such animus motivated the 
discharge.  The dissent would also reverse the judge™s 
finding discrediting testimony by the Respondent™s hu-

man resources specialist about the Respondent™s atten-
dance policies that allegedly justified Jumper™s dis-
charge. On the issue of animus, the dissent relies on the view, 
rejected by a Board majority in section 1 of this decision, 
that Section 10(b) bars litigation of the 8(a)(1) allega-
tions here.  He also relies on the finding by a different 
Board majority in section 2 of this decision that Respon-
dent™s vice president, Morrison, did not violate the Act 
when he told employees that ﬁhe would do anything in 
his power to keep the union out of the building.ﬂ  Even if 
we were to agree with our colleague™s 10(b) argument, 
however, there exists no bar to consideration of the al-
leged 8(a)(1) violations as evidence of animus motivat-
ing discharge.
16  Both Morrison™s speech and the over-
broad oral no-solicitation rule dictated directly to Jumper 
and another employee, following their posting of union 

literature, took place within six months of the timely fil-
ing of an unfair labor pract
ice charge challenging the 
discharge.  Furthermore, even though Morrison™s state-

ment was not unlawful in the context of this case, it is 
still evidence of animus establishing the Respondent™s 
discharge motive.  See, e.g., 
Lampi LLC, 327 NLRB 222 
(1998).
17                                                           
                                                           
15 Chairman Truesdale and Members Fox and Liebman join in this 
section of the decision.  Member Brame has
 separately concurred.  
Member Hurtgen has separately dissented.
 16 Even if the conduct occurred prior to the 10(b) period, it is well 
established that such conduct may be used to shed light on a respon-
dent™s motivation, even though the 
Board may not give it independent 
and controlling weight.  
Monongahela Power Co
., 324 NLRB 214 
(1997). 
17 As stated in their dissenting opinion, Members Fox and Liebman 
would find that Morrison™s statement viol
ated Sec. 8(a)(1).  They agree, 
however, that it would be evidence of animus even if it is not alleged or 
found to be independently unlawful. 
On the credibility issue, there is no basis for reversing 
the judge.  The Respondent contends that it lawfully dis-
charged Jumper when his ab
sence from work on August 
12, 1993, resulted in an accumulated annual penalty 
point total for absenteeism that required his discharge.  
Critical to this argument is the contention that Human 
Resources Specialist Paula Hoch properly rejected 

Jumper™s request, on the morning of August 12, to re-
schedule a personal day off request so that he could 
avoid any penalty points for his absence that day.
18 The 
judge discredited Hoch™s testimony that there was a gen-
eral rule requiring that ﬁany scheduled time off needs to 
be requested in advance,ﬂ or, 
alternatively, that requests 
for personal days off required different treatment from 
requests for vacation time off.  Accordingly, he found 
that Hoch™s denial of Jumper™s request was not consistent 
with the Respondent™s practice or mandated by its rules. 
Contrary to the dissent, there is no basis for reversing 
the judge™s credibility resolution or his resultant finding 

that the Respondent treated Jumper disparately by deny-
ing his request.  The alternative rules articulated by Hoch 
are, on their face, inconsistent and warrant the inference 
that there was no rule at all requiring an advance request 
for scheduling personal days off.
19  The two management 
officials to whom Jumper fi
rst directed his request on August 12 evinced no awarene
ss of any such absolute 
requirement.  There is indisputably no written rule.  One 
witness credibly testified that she was granted a personal 
day off after working 2 hours on that particular day.  In-
deed, even though the Respondent™s handbook does have 

language arguably requiring that employees schedule 
vacations in advance, the record reveals several instances 
in which employees requeste
d vacation leave either on 
the day they took it or after they had already taken it.  In 
sum, the record fails to show that the Respondent has 
ever denied a time off requ
est for vacation or personal 
leave, other than Jumper™s, because the request was not 

made in advance.
 ORDER The National Labor Relations Board orders that the 
Respondent, Ross Stores, Inc., Carlisle, Pennsylvania, its 
officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Promulgating or threatening enforcement of no-
solicitation rules which would prohibit employees from 
engaging in union solicitations on nonwork time or in 
nonwork areas of the facility. 
(b) Discharging employees because of their union ac-
tivity. 
 18 Jumper sought time off in order 
to attend to a medical emergency 
involving his girlfriend. 
19 Because we are simply finding that the Respondent™s claimed 
policies did not in fact exist, we 
are not, as our dissenting colleague 
contends, second-guessing the Resp
ondent™s distinctions between dif-
ferent kinds of leave. 
 ROSS STORES, INC. 577(c) In any or like or related manner interfering with, 
restraining, or coercing empl
oyees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer 
David Jumper full reinstatement to his former job or, if 
that job no longer exists, to a substantially equivalent 
position, without prejudice to his seniority or any other 
rights or privileges previously enjoyed. 
(b) Make David Jumper whole for any loss of earnings 
and other benefits suffered as a result of the discrimina-
tion against him, in the manner set forth in the remedy 
section of the judge™s decision. 
(c) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful discharge, 

and within 3 days thereafte
r notify the employee in writ-
ing that this has been done and that the discharge will not 
be used against him in any way. 
(d) Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records, 
social security payment re-
cords, timecards, personnel r
ecords and reports, and all 
other records necessary to an
alyze the amount of back-
pay due under the terms of this Order. 
(e) Within 14 days after service by the Region, post at 
its facility in Carlisle, Penns
ylvania copies of the at-

tached notice marked ﬁAppendix.ﬂ
20 Copies of the notice, 
on forms provided by the Regional Director for Region 
5, after being signed by the Respondent™s authorized 

representative, shall be posted by the Respondent and 
maintained for 60 consecutive days in conspicuous 
places including all places where notices to employees 
are customarily posted.  Reasonable steps shall be taken 
by the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material.  In the 
event that, during the pendency
 of these proceedings, the 
Respondent has gone out of bus
iness or closed the facil-
ity involved in these proceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the no-
tice to all current employees
 and former employees em-
ployed by the Respondent at any time since May 15, 
1993. 
(f) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
                                                           
 20 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
MEMBERS FOX AND LIEBMAN, dissenting in part. 
We agree with Chairman Tr
uesdale and the judge that 
the Respondent violated Section 8(a)(3) and (1) by dis-
charging employee David Jump
er because of his union 
activity.  We further agree, for the reasons set forth in the 
majority opinion, that the Respondent violated Section 
8(a)(1) by promulgating an overly broad no-solicitation 
rule.  However, we disagree with our colleagues™ finding 
that the Respondent did not violate Section 8(a)(1) by 
threatening that the Respondent would do anything in its 
power to keep the Union out of the building.  Rather, like 
the judge
 we would
 find this statement constituted a vio-
lation of Section 8(a)(1). 
In late May 1993, David Morrison, the Respondent™s 
vice president for distribution, addressed the employees 
at a regularly scheduled quarterly meeting.  He acknowl-
edged the ongoing union activity and told the employees 
that they did not need a union. 
 He further stated that ﬁhe 
would do anything in his power to keep the union out of 
the building.ﬂ  The judge found that this statement vio-
lated Section 8(a)(1) of the 
Act because it conveyed or implied a willingness to take reprisals against employees 
in order to prevent them from achieving union represen-
tation.  In support of his finding the judge relied on 

Hickory Creek Nursing Home
, 295 NLRB 1144, 1148 
(1989), affd. sub nom. 
NLRB v. Health Care Manage-
ment Corp
., 917 F.2d 1304 (6th Cir. 1990); 
Great Dane 
Trailers
, 293 NLRB 384, 388Œ389 (1989); and 
Morrison 
Cafeteria Co.
, 214 NLRB 523, 524 (1974).  We agree 
with the judge. 
Our colleagues find that Morrison™s statement, ﬁstand-
ing alone, did not rise to the 
level of a threatﬂ and that ﬁin 
the absence of any other threatening language or circum-
stances . . . employees hearing Morrison™s statement 
would not reasonably believe that he was threatening to 
go beyond legal bounds in his opposition to the Union.ﬂ  
Our colleagues distinguish the cases relied on by the 
judge, which all found simila
r statements to violate Sec-
tion 8(a)(1), on the ground th
at the statements in those 
cases were accompanied by other threats or circum-

stances indicating possible retaliation.  Our colleagues 
rely instead on 
Standard Products Co
., 281 NLRB 141, 
148 (1986), in which an administrative law judge dis-

missed a similar allegation, finding the statement to be 
ﬁsomewhat vague [and] subject to interpretation by the 
listener.ﬂ 
Contrary to our colleagues, we find that employees 
reasonably would construe Morrison™s statement to con-

vey the message that the Respondent would do ﬁanything 
in his power,ﬂ including resorting to unlawful conduct, to 
maintain its union-free status.  The applicability of Sec-
tion 8(a)(1) turns on whether a given statement would 
reasonably tend to interfere with, restrain, or coerce em-
ployees in the exercise of th
eir Section 7 rights.  In as-
sessing the Respondent™s statement under that standard, 
we take into account ﬁthe economic dependence of the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 578employees on their employer
s, and the necessary ten-
dency of the former . . . to pick up intended implications 
of the latter that might be more readily dismissed by a 
more disinterested ear.ﬂ  
NLRB v. Gissel Packing Co
., 
395 U.S. 575, 617 (1969).   
In our view, Morrison™s statement was not merely a 
statement by the Respondent setting forth its views on 
unionization permissible under Section 8(c) of the Act.  
Rather, the statement sets 
forth what the Respondent 
would 
do to prevent unionization.  Morrison did not 
clearly tell employees that the Respondent would limit 
how far it would go to prevent unionization to lawful 
conduct, and nothing about his statement would lead 
employees to presume that ﬁanything in my powerﬂ 
would be limited to ﬁanything within legal bounds.ﬂ  As 
employees are well aware, their employer has the 
ﬁpowerﬂ to control how they 
are treated on the job and 
indeed, whether or not they have jobs at all.  Thus, with-

out clarification, the statement would reasonably be un-
derstood by employees to mean that the Respondent 
would exercise the full range of
 that power, if necessary 
to maintain its union-free status.  The real message to 
employees is that it would therefore be futile or inadvis-
able for them to engage in union activity.  In our view, 

such a statement has a reason
able tendency to interfere 
with, restrain, or coerce employees in the exercise of 
their Section 7 rights and 
therefore violates Section 
8(a)(1).  
Aluminum Casting & Engineering Co.
, 328 
NLRB No. 2, slip op. at 2 (1999); 
Gravure Packaging
, 321 NLRB 1296, 1299 (1996). 
Our colleagues mistakenly rely on the ﬁabsence of evi-
dence of any other threatening language or circum-
stancesﬂ to find that employees would not reasonably 
believe that Morrison was threatening to go beyond legal 
bounds in this opposition to the Union. While Morrison™s 
speech itself did not contain 
any other threatening state-
ment, the Respondent did, at around the same time, un-

lawfully inform employees that they could not solicit on 
behalf of the Union on its premises, and later unlawfully 
discharged employee Jumper for engaging in union 
activity.  Thus, the statement was not made by an em-
ployer completely innocent of any unfair labor practices.  
These violations, while not occurring simultaneously 
with Morrison™s statement, certainly illustrated to em-
ployees that the Respondent was willing to engage in 
unfair labor practices and served as reminders to em-
ployees that the Respondent would not limit itself to law-
ful means in order to prevent unionization.  Thus, while 
we believe that Morrison™s statement was by itself coer-
cive (even without consideration of its context), the other 
unfair labor practices comm
itted by the Respondent pro-
vide additional support for our finding that Morrison™s 

statement could reasonably have been understood by 
employees to mean that the Respondent would be willing 
to resort to unlawful conduct to oppose unionization.  
Further, we find 
Standard Products
, supra, relied on by 
our colleagues, to be inconsistent with our other case law 

cited above which consistently finds similar statements 
by employers to be violative of Section 8(a)(1).  Accord-
ingly, we would overrule it. 
 MEMBER HURTGEN
, dissenting in part. 
Contrary to the majority, I would dismiss the com-
plaint in its entirety. First, I would adhere to the Board™s 
decision in Nippondenso Mfg., U.S.A., 
299 NLRB 545 
(1990), and I would find that the two untimely filed 
8(a)(1) allegations are not closely related to the timely 
filed 8(a)(3) allegation. Therefore, these 8(a)(1) allega-
tions are barred by Section 10(b) of the Act.  Second, I 
would dismiss the 8(a)(3) allegation concerning the dis-
charge of employee Jumper because the General Counsel 
failed to show that Jumper™s union activities were a mo-
tivating factor behind the Respondent™s decision to dis-
charge him. 
The sequence of events involv
ed here is as follows. In 
about May 1993, the Union began its organizing activi-
ties among the Respondent™s employees. Sometime in 

May or early June, Respondent™s operations manager, 
Simondi, observed Jumper and another employee leaving 
the men™s room. Simondi then
 observed union literature 
posted in the men™s room.  He removed the literature, 
and thereafter spoke to the two employees separately.  
He told Jumper that  ﬁthere was no solicitation on these 
premises.ﬂ He did not mention the postings, and the em-
ployees received no warnings or discipline. 
Also in late May, at a regular scheduled quarterly 
meeting with employees, David Morrison, Respondent™s 
vice president for distribution, told the assembled em-
ployees that ﬁhe would do anything in his power to keep 
the Union out of the building.ﬂ 
On June 1, the Union advised the Respondent of the 
names of 15 employees who were on its employee orga-
nizing committee. Jumper and 
his fiancée, Kathy Curtis, 
were among those named.  Over 2 months later, on Au-
gust 13, Jumper was discharged because he had accumu-
lated more than the maximum number of ﬁpointsﬂ due to 
excessive absenteeism. 
On August 13, Jumper filed a charge alleging that the 
discharge was imposed on him because of his union ac-

tivities. Almost 7 months later, on March 4, 1994, 

Jumper filed an amended ch
arge, again alleging the 
unlawful discharge, but adding the 8(a)(1) allegations 
concerning Simondi™s telling Jumper, in May 1993, that  
there was no solicitation on the premises, and Morrison™s 
May 1993  talk to the employees. 
The March 4 amended charge was filed more than 6 
months after the alleged 8(a)(1) conduct.  The issue is 

whether the charge can none
theless be deemed timely 
because it is ﬁclosely relatedﬂ to the 8(a)(3) charge of 

August 13. 
In Redd-I, Inc
., 290 NLRB 1115 (1988), the Board set 
forth the factors that it would consider in determining 
 ROSS STORES, INC. 579whether otherwise untimely allegations of violations of 
the Act are closely related to timely filed allegations so 
that the former are not time barred under Section 10(b).
1  First, the Board will look to see if the untimely allega-
tions involve the same legal theory as the timely allega-
tion. Second , the Board will look at whether the two sets 
of allegations arise from the 
same factual circumstances 
or sequence of events.  Th
ird, the Board will look at 
whether a respondent would raise similar defenses to the 

timely and untimely allegations  
In Nickles Bakery, the Board reaffirmed 
Redd-I, and 
dismissed a complaint on 10(b) grounds.  In 
Nippon-
denso
, the Board applied the same test, and again dis-
missed.  In 
Nippondenso
, as here, there was a timely 

filed 8(a)(3) charge alleging a discharge, and untimely 
8(a)(1) complaint allegations alleging interference with 
the wearing of union insignia and the posting of union 
literature.  The Board found that the 8(a)(1) allegations 
were not closely related to the 8(a)(3) allegation. 
The application of the 
Redd-I
 test to the instant case 
makes it clear that the 8(a)(1) allegations are not closely 
related to the 8(a)(3) allegation.  The 8(a)(3) allegation is 
based upon discharge and motiv
e, i.e., that the motive for 
the discharge was union activity.  The 8(a)(1) allegations 
do not involve a discharge and do not involve motive.  
They involve only the issue 
of whether certain comments 
and conduct would reasonably tend to interfere with Sec-
tion 7 rights. 
Second, the discharge did not arise from the same fac-
tual circumstances or sequence as the 8(a)(1) conduct.  

There are only two discernable relationships between the 
8(a)(3) timely allegation and the untimely 8(a)(1) allega-
tions: (1) the alleged discriminatee (Jumper), who was 
discharged in mid-August 1993, was one of two employ-
ees told by a manager in May that there was to be no 

solicitation on the Respondent™s premises; (2) Vice 
President Morrison who addressed the employees in late 
May, was the person who made the decision to discharge 
Jumper.  As to the first point, there was no allegation that 
Jumper was discharged for distributing literature. In fact, 
he was not warned or disciplined.  Indeed, there was a 3-
month gap between the manager™s statement and the dis-
charge.  As to the second point, as discussed infra, Mor-
rison™s comment was lawful.  And, there was almost a 3-
month gap between the comment and the discharge. 
Third, the defenses to the 8(a)(3) allegations differ 
from the defenses to the 8(a)(1) allegation.  The defense 
to the former would primarily be that there was a benign 
motive for the discharge.  The defense to the latter would 
be that the conduct did not occur or that it was not the 

kind of conduct that would reasonably tend to coerce 
employees as to their Section 7 rights. 
                                                          
                                                           
1 See also Nickles Bakery of Indiana
, 296 NLRB 927 (1992). 
In sum, two of the 
Redd-I
 elements are wholly miss-
ing, and a third is, at most, only marginal.  Thus, I would 

find that there is a 10(b) bar to the 8(a)(1) allegations.
2 The majority here overrules 
Nippondenso
, and asserts 
that ﬁclosely relatedﬂ means only that timely and un-

timely filed allegations are based on acts that arise out of 
the same anti-union campaign.  That is contrary to 
Redd-I.  As in Nippondenso
, I would find that there must be 
more of a nexus between the allegations to deem them 
ﬁclosely related.ﬂ My colleagues assert that 
Nippondenso
 is an ﬁaber-
rantﬂ case.  However, as I have shown, 
Nippondenso 
fits comfortably within the 
Redd-I
 tests.  My colleagues re-
spond by essentially altering the 
Redd-I 
test.  They would 
include the issue of whether the General Counsel, as part 
of his investigation of an 8(a)(3) charge, would likely 
discover alleged 8(a)(1) conduc
t directed to the discrimi-
natee.3  But this is not a part of the 
Redd-I test.  
I would 
concede that the General Counsel may well uncover the 
alleged 8(a)(1) conduct.  However, as and when he does 
so, he can apprise the Charging Party of his right to file 
an amended charge alleging the 8(a)(1) conduct.  In vir-
tually every case, the amendment will be timely and thus 
10(b) problems will not exist.
4  And in the rare case 
where the amendment would be untimely, the conduct 
can still be used in support of the 8(a) (3) allegation.  
I also would not find that
 employee Jumper was dis-
charged for engaging in union activities.  As found by 

the judge, Jumper had an 
attendance problem at work, 
dating back to his probationary period in 1991.  Under 
the Respondent™s progressive attendance policy, Jumper 
had accumulated enough ﬁpointsﬂ (due to absenteeism) 
by May 1993, so that any additional points would be 
cause for dismissal.  The j
udge found nothing disparate 
or discriminatory in the assessment of these points. 
On August 11, Cur
tis, Jumper™s fiancée, was injured at 
work. That night, Jumper took her to the hospital, and it 
was learned that she would have to return the next morn-

ing for tests. Jumper felt that he should take her to the 
hospital on August 12 and remain with her. 
 2 Although I would dismiss the a
llegation concerning Morrison™s 
remarks to employees as being barred by Sec. 10(b) of the Act, the 
majority is deciding the allegation on 
its merits.  I therefore will also 
join Chairman Truesdale and Member Brame and find that Morrison™s 
simply stating that he would do anyt
hing in his power to keep the Un-
ion out of the building does not impl
y that he would resort to unlawful 
acts to maintain a union-free status.  Thus, I would dismiss that allega-
tion on the merits as well.  See 
Aluminum Casting & Engineering
 Co., 328 NLRB No. 2 fn. 7 (1999).
3 In 
Drug Plastics v. NLRB
, 44 F.3d 1017, the D.C. Circuit criticized 
the Board for an unexplained departure from 
Nippondenso
.  In the 
instant case, the Board claims that 
Nippondenso
 was an aberration and 
overrules it.  This approach fares no better.  As shown, 
Nippondenso 
itself fits comfortably within 
Redd-I
. 4 For example, in this case, the 8(a)(3) charge was filed on August 
13, and the investigation would normally be conducted in August and 
September.  The alleged 8(a)(1) 
conduct occurred in May or June.  
Inexplicably, the 8(a)(1) amendment was not made until March of the 
following year.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 580Jumper reported for work at 7 a.m. on August 12. He 
asked Operations Manager Fort if he could take the day 
off, without accumulating more points, by switching a 
personal day (his birthday) from previously scheduled 
August 16 to the 12th. This request was passed along to 
two other managers, and deferred until the arrival of 
Paula Hoch, the human resources specialist. When Hoch 

arrived, Jumper renewed his request to switch his per-
sonal day to the present day, the 12th. Hoch told him that 
he could not, because such a request had to be made in 
advance. Jumper told Hoch to give him the day off or the 
points, because he was leaving. Hoch warned him of the 
consequences (additional points) if he left, and he left. 
He had not asked for vacation time other than the previ-
ously scheduled personal day. The next day, vice presi-
dent for distribution, Morrison, discharged Jumper for 
having excess points. 
The judge found that Jumper
 was discriminatorily dis-
charged because of his position on the employee organiz-
ing committee. In
 doing so, the judge dismissed the tes-
timony of Hoch concerning Respondent™s policies.  Hoch 
testified that vacation time and personal days were 
treated differently.  The latter had to be taken as full days 
of eight hours.  And, because of this, personal days had 

to be 
approved
 in advance.
5 He further relied on evi-
dence that one employee, at some undisclosed time in the 

past, had been allowed to take a personal day without 

earlier requesting it. Based on these findings, the judge 
found that the Respondent had 
treated Jumper disparately 
from other employees. 
I disagree. As to the Respondent™s policy, it is not for 
the Board to say whether Respondent has a good reason 
for distinguishing between vacation days and personal 
days.  Suffice it to say that Respondent has had such a 
distinction, and that it was applied to Jumper.
6 Concerning the disparate treatment found by the judge, 
the only evidence contra to Hoch™s testimony was the 

testimony of one employee to 
the effect that she was al-lowed to take a previously unscheduled personal day. We 
do not know the circumstances behind this alleged indul-
gence, when it occurred, or who granted the time off.  
Based on this single incident, I am not willing to find that 
the Respondent  treated Jump
er disparately because of 
his union activities. 
In an effort to show animus
 on the part of the Respon-
dent toward Jumper, the judge relied on his findings that 
the Respondent had violated Section 8(a)(1) by promul-
gating an unlawful no-solicitation rule and by Morrison™s 
telling assembled employees that he would do anything 
in his power to keep the Union out of the building.  As 
the majority has dismissed the allegation concerning 
                                                          
                                                           
5 Hoch also testified that any 
scheduled time off had to be 
requested in advance. 6 Further, the Respondent™s handbook states that personal days may 
be taken at any time agreed upon by the employer and the manager.  
Clearly, in this case, the manager did not agree. 
Morrison™s speech, and because I would also find the no-
solicitation allegation time-barred, I see nothing upon 
which to base a finding of animus against Jumper™s un-
ion activity.  My colleagues ar
gue that, even if I am cor-
rect that Morrison™s speech wa
s not a threat, that conduct 
can be used as evidence supp
orting the 8(a)(3) discharge 
allegation.  I disagree.  Section 8(c) provides that if a 
statement is not a threat or a 
promise, the statement is not 
an unfair labor practice and it cannot ﬁbe evidence of an unfair labor practice under any of the provisions of this 

Act.ﬂ My colleagues also argue that
, even if I am correct as 
to the 10(b) defense concerning the ﬁno solicitationﬂ 
comment, that comment would be evidence of the 8(a)(3) 
violation.  However, as discussed above, the relationship 
between the two is tenuous at best. 
In sum, the General Counsel has not established a 
prima facie case. 
Assuming arguendo that the General Counsel had pre-
sented a prima facie case su
fficient to show that 
Jumper™s union activity was a motivating factor in his 
discharge, I would find that the Respondent had rebutted 
it. Jumper was aware that if he
 did not stay at work when 
his leave request was denied, he would have acquired 
enough points for attendance deficiencies to merit his 
discharge. He left anyway, saying that the Respondent 
could give him the points.  In these circumstances,. I 
accept Respondent™s argument th
at, in light of the Au-gust 12 events, it would have discharged Jumper even in 

the absence of any union activity. 
I would dismiss the 8(a)(3) allegation. 
 MEMBER BRAME
, concurring in part and dissenting in part. 
I agree with my colleagues in
 the majority, for the rea-
sons stated below, that the Respondent discharged David 

Jumper based on his union activities in violation of Sec-
tion 8(a)(3) and (1).  Like Member Hurtgen, however, I 
dissent from the majority™s overruling of 
Nippondenso 
Mfg., 299 NLRB 545 (1990); find the 8(a)(1) allegations 
time barred under Section 10(b) of the Act; and, even 

reaching the merits of the a
lleged threat by Vice Presi-
dent David Morrison, find that the statement was lawful. 
The relevant facts follow.  The Respondent learned of 
ongoing union activity among the employees at its Car-
lisle, Pennsylvania facility about May 13, 1993.
1  On 
June 1, the Union notified the Respondent of the 15 em-
ployees, including David Jump
er and his fiancée, Kathy Curtis, who were members of the Union™s organizing 
committee. In late May or early June, Jumper and another em-
ployee posted union literature in the men™s room of the 

facility.  Operations Manager Michael Simondi noticed 
the two leaving the men™s room, went in and saw the 
posted material.  Then, without mentioning the posting 
specifically, Simondi informed the two employees sepa-
 1 All dates are 1993 unless otherwise indicated.  
 ROSS STORES, INC. 581rately that ﬁthere was no solicitation on these premises.ﬂ  
The Respondent took no disciplinary action against the 
employees based on this incident. 
Also in late May, in a meeting with employees, Vice 
President Morrison addresse
d the issue of the current 

union activity, expressing his view that the employees 
did not need a union and stating that ﬁhe would do any-
thing in his power to keep the Union out of the building.ﬂ 
Almost 3 months after the above events, the Respon-
dent discharged Jumper, citing its discipline system for 

absenteeism and tardiness.  Under that system, employ-
ees accumulated a designated number of points for each 
incident of absenteeism or ta
rdiness, with specified and 
progressively more severe disciplinary actions correlat-
ing to different point totals.  The system culminated in 

possible discharge when an employee exceeded 11.5 
points, as long as each less serious disciplinary measure 
had already been taken against the employee.  On the 
employee™s anniversary date, his or her point total would 
be cleared, except that employees who had progressed to 
the final warning stage during the 1 year would begin the 
following year at the written warning stage rather than 
receiving a verbal warning for the first infraction. 
As of August 12, the date of the events leading to his 
discharge, Jumper had accumulated 10 points for the 
year that would end on his anniversary date of August 
19.  Having received final warnings during the previous 
year as well as the current 
year, Jumper had begun the 
year at the written warning stage of the disciplinary sys-
tem, and stood to do the same for the next year.  Jumper 

had scheduled a personal day off, his birthday holiday, 
during the intervening week, on August 16. 
On August 12, Jumper reported
 to work at 7 a.m. and 
asked to speak with Operations Manager Bill Fort.  He 
explained to Fort that he had spent much of the previous 
night at the hospital with Curtis, who had suffered an 
abdominal injury at work the day before, and that he 
needed to bring her back to the hospital that morning for 
further tests.  Jumper showed Fort a doctor™s note and 
asked how he could take the day off without being as-
sessed additional points, specifically requesting to 
change his personal day off from August 16 to that day.  
Fort, and subsequently two higher managers, declined to 
respond to Jumper™s request, deferring the matter to 
Paula Hoch, the human resources specialist.  As in-
structed, Jumper worked unt
il Hoch arrived.  At 8:15 
a.m., 30 minutes before Curtis™ appointment, Jumper 
reiterated his request to Hoch, but was told that he could 
not change his personal day 
because vacation days had to 
be requested in advance.
2  Jumper stated that the Re-
                                                          
                                                                                             
2 The Respondent™s vacation policy states, in pertinent part: 
Vacations may be taken at any time agreed upon by the Man-
ager and employee.  Plans shoul
d be made well in advance and 
in relation to other so the flow 
of work is not interrupted.  It 
may be necessary to reschedule 
or alter scheduled vacations.  
ROSS will make reasonable efforts to accommodate employee 
spondent could give him the day or the points, but that he 
was leaving for the appointmen
t.  When Jumper reported 
the next day, Morrison discharged him. 
Jumper filed a charge with
 the Board on August 13, 
the day of his discharge, alleging that the discharge was 

ﬁdue to union involvement.ﬂ  On March 4, 1994, almost 
7 months after the initial charge and approximately 9 
months after the promulgation of the no-solicitation rule 
by Simondi and the statement to employees by Morrison, 
the charge was amended to allege that the Respondent 

violated Section 8(a)(1) by threatening employees and by 
prohibiting union solicitation on its premises. 
1.  Contrary to the judge and the majority, I find that 
the 8(a)(1) allegations are time barred by Section 10(b) 

of the Act.  Moreover, in my
 view, the majority, by over-
ruling 
Nippondenso
 and finding that the belated allega-
tions are not prohibited, exce
eds the statutory authority 
of the Board and distorts the traditional and appropriate 

standards for applying the limitations provisions of the 
Act.   The proviso of Section 10(b) states: 
 Provided
, That no complaint shall issue based upon 
any unfair labor practice occurring more than six 
months prior to the filing of the charge with the Board 
and the service of a copy thereof upon the person 
against whom such charge is made. 
 This short period of limitations reflects a deliberate 
balancing of interests by Congress and a focus on the 

overall purposes of the Act by promoting the prompt 
airing and resolution of labor disputes. 
 As expositor of the national interest, Congress, in the 
judgment that a six-month limitations period did ﬁnot 
seem unreasonable,ﬂ H.R. Rep. No. 245, 80th
 Cong., 
1st Sess., p. 40, barred the Board from dealing with 
past conduct after that period had run, even at the ex-

pense of the vindication of statutory rights. 
 Local 1424 v. NLRB
, 362 U.S. 411, 429 (1960).  Section 
10(b), therefore, ﬁextinguishes liability for unfair labor prac-
tices committed more than six months prior to the filing of 
the charge.ﬂ  
NLRB v. Fant Milling Co.
, 360 U.S. 301, 309 
fn. 9 (1959).  Thus, a respondent may not be answerable for 
those prior events as unfair labor practices.
3  Moreover, 
conduct occurring within the limitations period may not be 
found unlawful if such a finding depends on a determination 
that other conduct occurring outside that period constituted 
an unfair labor practice.
4  On the other hand, the Board may 
 requests in scheduling vacations.  Nevertheless, all vacations 
will be scheduled subject to company needs. 
3 Bryan Mfg.
, supra at 416Œ417. 
4 Recycle America
, 308 NLRB 50 fn. 2 (1992). Id.  In 
Bryan Mfg
., the Court considered whether the 
continued enforcement of a union-
security clause constituted an unfair labor practice.
  The Court held that 
the allegation was impermissible 
under Sec. 10(b), because it would 
require a finding that the parties™ ex
ecution of the collective-bargaining 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 582consider events outside the 6-month period for evidentiary 
purposes, ﬁto shed light on the true character of matters oc-
curring within the limitations period.ﬂ
5 The Supreme Court in 
Fant Milling
 held that the 
Board, in fashioning a complaint, is not strictly limited to 

the allegations enumerated 
in the timely charge.  The 
Court noted that the function of the charge in Board pro-
ceedings is to initiate an inqu
iry by the Board, and that 
the Act left to the Board the responsibility for framing, in 

the subsequent complaint, the issues to be litigated.
6    
The Court relied on its earlier holding, 
in National Lico-
rice Co. v. NLRB
,7 that 
 we can find no warrant in the language or purposes of 

the Act for saying that it precludes the Board from 
dealing adequately with unfair labor practices which 
are related to those alleged in the charge and which 
grow out of them while the proceeding is pending be-
fore the Board. 
 The Court concluded that a complaint allegation that the 

respondent had unilaterally granted a wage increase was of 
the same class as, and grew out of, the refusal to bargain 
alleged in the charge, and therefore was not barred by Sec-
tion 10(b).
8 Although 
Bryan Mfg
. and 
Fant Milling
 permit the 
Board, consistent with Secti
on 10(b), to include certain 

complaint allegations not mentioned in the charge, the 
Court in 
Fant Milling
 also cautioned that the Act does 
not provide the Board ﬁcarte blanche to expand the 
charge as they might please, or to ignore it altogether.ﬂ
8  In fact, the holdings of those cases reinforce the limits of 

the Board™s discretion.  In 
Bryan Mfg
., the Court found 
that Section 10(b) demands that the public interest in 

investigating and remedying the alleged current unfair 
labor practice, the enforcemen
t of a union-security provi-
sion negotiated with a minority union, must give way to 

the need to limit the time during which a respondent may 
be called upon to account for, and therefore must retain 
evidence regarding, specific actions.  In 
Fant Milling
, the Court merely established that, once the jurisdiction of the 
Board has been invoked through a charge alleging an 
unfair labor practice, the Act does not require a succes-
sion of charges alleging separately each later action taken 
as a consequence of the conduct described in the initial 
charge.  Neither case, howeve
r, authorizes the Board to 
take a broad scope in litigating conduct that occurred 
outside the limitations period. 
The Board has long accepted that its latitude is nar-
rowly circumscribed to allega
tions that are ﬁclosely re-
                                                                                            
                                                           
agreement, an event outside the li
mitations period, was unlawful be-
cause the union lacked majority status. 
5 Id. at 416. 
6 Fant Milling, supra at 307. 
7 309 U.S. 350, 369 (1940). 
8 Fant Milling, supra at 307. 
9 Fant Milling, supra at 307Œ309, quoting 258 F. 2d 851, 856 (1958). 
latedﬂ to those set out in the timely charge.  In 
Redd-I, 
Inc.
,10 the Board articulated a three-part test for 
determining whether this restrictive standard is met.  
Under the 
Redd-I test,11 the Board will consider: (1) 
whether the new allegations are ﬁof the same classﬂ as 
the charge allegations, such that they involve the same 
legal theory and the same section of the Act; (2) whether 
the allegations ﬁarise from the same factual situation or 
sequence of events,ﬂ i.e., they ﬁmust involve similar 
conduct, usually during the same time period with a 

similar object; and (3) whether the respondent would 
raise similar defenses, so that it ﬁwould have preserved 
similar evidence and prepared a similar case.ﬂ   Thus, in 
order to consider otherwise untimely allegations, the 
Board must find a ﬁcloseﬂ and substantial relationship to 
timely allegations based on very specific factors 
presented in each case.  As a matter of law as well as 
fairness, a general or hypothe
tical tie will not suffice.   
 The Board™s decision in 
Nippondenso
, which my col-
leagues in the majority now 
overrule, accurately reflects 
the principles set out by th
e Supreme Court, as well as 
the Board™s own test in 
Redd-I
.  In 
Nippondenso
, the 
timely charge alleged that the respondent had violated 

Section 8(a)(3) by discharging an employee who was a 
member of the union organizing committee.  The com-
plaint did not include the charge allegation or mention 
the employee involved, but instead alleged that the re-
spondent had committed a variety of 8(a)(1) violations 
through the application of its policies on the posting of 

literature and the wearing of insignia.   
The Board, relying on 
Nickles Bakery, found that the 
General Counsel had not established the necessary fac-
tual nexus between the allegation of the charge and those 
included in the complaint.  The Board rejected the Gen-
eral Counsel™s contention that the allegations arose from 
the same sequence of events 
because the activities of the 
discharged employee, as a member of the in-house orga-
nizing committee, would have triggered the respondent™s 
actions concerning the literature and insignia.  Rather, 
the Board found that the charge and the complaint pro-
vided no indication that the alleged conduct arose from a 
common set of factual circum
stances, for example, that 
the employee had been discharged for activity related to 
union literature or insignia.  The only fact that the al-
leged violations shared was their occurrence during the 
same union campaign.  This lone fact, the Board con-
cluded, was not a sufficient factual nexus for the purpose 
of finding the complaint supported by the charge under 
Section 10(b). 
In Drug Plastics v. NLRB
,12 the D.C. Circuit Court of 
Appeals found that the Board had failed to adhere to its 
 10 290 NLRB 1115, 1118 (1988). 
11 See also Nickles Bakery of Indiana
, 296 NLRB 927 (1989). 
12 44 F.3d 1017 (D.C. Cir. 1995), denying enf. 309 NLRB 1306 
(1992). 
 ROSS STORES, INC. 583holding in 
Nippondenso.
  In that case, unlike 
Nippon-
denso
, the 8(a)(3) allegation of the charge, again pertain-
ing to the discharge of an employee, was included in the 
complaint.  The complaint, however, also alleged numer-
ous violations of Section 8(a)(1) that had no apparent 
connection to the discharge.
  Whereas the employee had 
been dismissed on the grounds of violating the prohibi-
tion against smoking on the production floor, failing to 
attend required employee meetings, and excessive absen-
teeism, the alleged 8(a)(1) violations involved soliciting 
grievances, creating the impression of surveillance, 
threatening closure and other reprisals, and granting a 
wage increase to discourage union support.   
Nonetheless, the Board found these additional allega-
tions closely related to the discharge alleged in the 
charge because they arose from the respondent™s overall 
plan to resist the union; some of the 8(a)(1) allegations 
involved statements made to the discharged employee 
(among others); and all of th
e allegations took place dur-
ing the same time period.
13 In rejecting the Board™s de-
termination, the court found that these reasons amounted 
to a restatement of the f
act found inadequate in 
Nippon-
denso
, i.e., that the events occurred during the same un-
ion campaign.  Because the Board had not established a 
proper connection between the charge allegation and 
those in the complaint, the court held that the Board 
lacked jurisdiction over the 
unrelated 8(a)(1) allegations. 
In my view, 
Nippondenso
 properly construes the 
bounds of the Board™s authority under Section 10(b).  By 

ignoring our statutory limitations and overruling 
Nippon-
denso
, the majority overlooks the important policy con-
siderations underlying the limits on that authority, as 
delineated in the Act and e
xplicated by the Supreme 
Court in 
Bryan Mfg.
 and Fant Milling
. Facially, the occurrence of different actions by an em-
ployer during the same union campaign shows nothing 
more than a chronological relationship between the ac-
tions.  The majority does not suggest, however, that a 
mere temporal nexus, without more, is sufficient to find 
an otherwise untimely allegation factually related to a 
timely allegation for 10(b) purposes.  The additional 
element relied on is, of course, the union campaign itself.  
Yet the majority seems to regard the union campaign as 
more than a simple factual link between allegations.  
There is no indication, for 
example, that a similar con-
nection, such as the occurrence of two alleged violations 

during the same work project, would be attributed the 
same significance with respect to the ﬁclosely relatedﬂ 
standard. 
In assigning critical importan
ce to the existence of an 
ongoing union campaign, such that allegations may be 
found factually related based on that fact alone, the ma-
jority presumes that employ
er conduct during such cam-
paigns conforms to a standard model.  Under this model 
                                                          
                                                           
13 Id., 309 NLRB at 1306. 
the employer, upon learning of the union activity among 

employees, sets in motion a systematic antiunion re-
sponse, including resort to unlawful conduct.  Setting 
aside the implications of this presumption in terms of 
legal nexus, it implies that as a factual matter all of an 
employer™s actions during what may be a period of sev-
eral months, including the conduct of many supervisors 

with respect to an even great
er number of employees, are 
somehow connected, not only to the campaign, but to 
one another.  In this way, all conduct occurring during 
these months, no matter how disparate, would be viewed 
as a single sequence of even
ts and swept up within any 
timely charge filed with respect to any single employer 

action.  In my view, there is no basis in reality for such a 
presumption. 
The most basic comparison of 
Drug Plastics
 and the 
present case reveals the error 
in the majority™s presump-

tion.  In this case, the judge and my colleagues find that 
the violation timely alleged in the charge, the discharge 
of employee Jumper, occurred as a result of Jumper™s 
activities related to the union campaign.  For the reasons 
discussed below, I agree with that conclusion.  In 
Drug 
Plastics
, on the other hand, the Board adopted the 
judge™s finding that the disc
harge alleged in the charge 
was wholly unrelated to the ongoing campaign.
14  Al-
though relatedness is judged as of the time of the allega-

tions rather than of the proof,
15 the Board™s experience 
clearly shows, as these cases illustrate, that an action 
taken during an organizing campaign may or may not 
bear any relation to it.  Common sense suggests that the 
actions of many supervisors over many months, at differ-
ent levels of the employer™s hierarchy and perhaps at 
different locations, are more likely to occur independ-
ently than to be part of an interwoven design crafted by 
the employer.  Moreover, under
 the majority™s construct, 
employers would be required
 to preserve all evidence 
relating to, and stand ready to defend, all conduct during 
a union campaign so long as a single incident is alleged 
in a charge, an effect that 
runs directly counter to the 
Congressional purpose in Section 10(b) 
Under these circumstances, in my view, presuming 
that an employer has engaged in an orchestrated cam-
paign of coercion and interference with employee rights 
is no less repugnant when employed for the purpose of 
determining relatedness under Section 10(b) than for the 
ultimate determination of liability.  Instead, I would re-
quire the General Counsel, in framing complaints that 

include otherwise untimely allegations, to allege facts 
regarding the relationship between these allegations and 
the charge.  Consistent with 
Nippondenso
, however, I 
would find that Section 10(b) requires more than the bare 
 14 Drug Plastics
, 309 NLRB at 1310Œ1311.  
15 Id., 44 F.3d at 1019. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 584fact of their occurrence 
during the same union cam-
paign.
16 Applying these principles to the facts of the instant 
case, I would find the complaint allegations pertaining to 
Simondi™s statement of an overbroad no-solicitation rule 
and Morrison™s statement that ﬁhe would do anything in 
his power to keep the Union out of the buildingﬂ are fac-

tually unrelated to the charge allegation concerning 
Jumper™s discharge, and therefore time barred under Sec-
tion 10(b).  The record here 
does not demonstrate that the 
Respondent undertook a delib
erate or systematic anti-
union effort that included these otherwise disparate ac-

tions.  Although Simondi made his statement regarding 
the ban on solicitation to Jumper and another employee 
after they had posted union literature in the men™s rest-
room, there is no indication 
that Morrison was aware of 
this incident at all, much less that it played any part in his 

decision to discharge Jumper 
almost 3 months later.  In 
addition, Morrison™s statement, in a meeting of employ-
ees, was not directed at Jump
er and did not suggest that 
he would resort to unlawful means, including discharge, 
in order to avoid the Union.  Therefore, I would dismiss 
these allegations.
17 2.  I agree with the majority that the Respondent vio-
lated Section 8(a)(3) and (1) by discharging Jumper 
based on his activities on behalf of the Union.  In accor-
dance with 
Wright Line
,18 the General Counsel estab-
lished that Jumper was involved in union activity as a 
member of the organizing committee and that the Re-
spondent was informed of his involvement by the Un-
ion™s June 1 letter.  In addition, Simondi™s promulgation 
of an overbroad no-solicitation rule in response to 
Jumper™s posting of union literature demonstrates anti-
union animus by the Respondent.
19 Moreover, I find that the Respondent failed to rebut 
the General Counsel™s prim
a facie case.  Although                                                           
                                                           
16 See, e.g., 
Pioneer Hotel v. NLRB
, 182 F.3d 939 (D.C. Cir. 1999) 
(dismissal of supervisor for refusing to fire employee closely related to 
alleged discharge of employee); 
FPC Holdings, Inc. v. NLRB
, 64 F.3d 
935 (4th Cir. 1995) (allegations rega
rding actions taken by same man-
agers against same employees in response to same catalyst arose from 

same factual circumstances or sequence of events); cf. 
Sam™s Club v. 
NLRB, 173 F.3d 233, 244Œ248 (4th Cir. 1999) (allegations concerning 
actions of different managers at 
different times during union campaign 
not factually related, where no evidence that employer was pursuing an 
effort to discourage union support through unlawful means). 
17 Although I find that the allegati
on regarding Morrison™s statement 
is barred by Sec. 10(b), I further fi
nd that the statement is protected by 
Sec. 8(c) of the Act, and dismiss on the merits. 
18 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982), approved in 
NLRB v. Transportation 
Management Corp., 462 U.S. 393, 393Œ403 (1983). 
19 Although I have found that the Respondent is not liable for this 
conduct as an unfair labor practice under the provisions of Sec. 10(b), it 
is relevant as evidence pertaining to the timely filed discharge allega-
tion.  See 
Bryan Mfg
., 362 U.S. at 416.  However, I do not rely on 
Morrison™s statement, which I find to be lawful, as a demonstration of 
animus.  See my dissent in 
Lampi LLC, 327 NLRB 222, 225 fn. 7 
(1998).  
Jumper had an unsatisfactory attendance record, and we 
should be hesitant to substitute our judgment for that of 
employers,
20 the Respondent did not show that it in fact 
followed the policy, described in Hoch™s testimony, re-
quiring that all time off must be scheduled in advance.
21  On the contrary, the record shows that other employees 
had requested and been granted time off, including both 

vacation days and personal holidays, without prior 
scheduling.  Under these circ
umstances, I find, in agree-
ment with the judge, that the Respondent discriminatorily 
assigned Jumper his final point under the progressive 
discipline policy, which resulted in his discharge. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT discharge or otherwise discriminate 
against any of you for supporting International Ladies 
Garment Workers Union, Lo
cal 170, AFLŒCIO, or any 
other union. 
WE WILL NOT promulgate or threaten to enforce rules 
which prohibit you from engaging in union solicitations 
on nonworktime in nonwork areas of the facility. 
WE WILL NOT in any like or related manner intefere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer David Jumper full reinstatement to his for-

mer job or, if that job no longer exists, to a substantially 
equivalent position, without prejudice to his seniority or 
any other rights or privileges previously enjoyed. 
WE WILL make David Jumper whole for any loss of 
earnings and other benefits resulting from his discharge, 

less any net interim earnings, plus interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-
 20 Cf. 
NLRB v. GATX Logistics, Inc.
, 160 F.3d 353, 357 (1998). 
21 The judge discredited Hoch™s testimony.  The judge further found 
that, although the Respondent™s employee handbook states that vaca-
tion time should be scheduled in adva
nce, it also states that vacation 
days and personal holidays may be 
taken at any time agreed upon by 
the employee and the manager.
  ROSS STORES, INC. 585ful discharge of David Jumper, and 
WE WILL
, within 3 
days thereafter, notify him in
 writing that this has been 
done and that the discharge will not be used against him 
in any way. 
ROSS STORES
, INC.  Dean Lawrence Burrell, Esq., 
for the General Counsel
. James P. Valentine, Esq. (Rosenn, Jenkins & Greenwald)
, for the Respondent.
 DECISION STATEMENT OF THE 
CASE MICHAEL 
O. M
ILLER, Administrative Law Judge. This case 
was tried in Carlisle, Pennsylvania, on February 7 and 8, 1994, 
based upon charges filed on Oct
ober 21, 1993 (as amended), by 
David L. Jumper, an individual, and a complaint issued by the 
Regional Director for Region 5 of
 the National Labor Relations 
Board (the Board), on March 18, 1994. The complaint alleges 

that Ross Stores, Inc. (the Resp
ondent) violated Section 8(a)(1) 
and (3) of the National Labor Relations Act (the Act), by dis-
charging David L. Jumper because of his union activity and by 
otherwise interfering with, restraining, and coercing employees 
in the exercise of their stat
utory rights. Respondent™s timely 
filed answer denies the commission of any unfair labor prac-
tices. 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the parties, I make the following 
FINDINGS OF FACT
 I. THE EMPLOYER™S BUSINESS AND THE UNION
™S LABOR 
ORGANIZATION STATUS
ŠPRELIMINARY CONCLUSIONS OF LAW
 Ross Stores, Inc., a corporation, 
is engaged in the retail sale 
of clothing with stores throughout the United States and a dis-
tribution center in Carlisle, Pennsylvania. The Carlisle facility 
is the only one involved in this proceeding. Jurisdiction and 
labor organization status are not 
in dispute. The complaint al-
leges, Respondent admits and I fi
nd and conclude that it is an 

employer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act and that the International Ladies 
Garment Workers Union, Local 170, AFLŒCIO (the Union) is a 
labor organization within the m
eaning of Section 2(5) of the 
Act. 
II. ALLEGED UNFAIR LABOR PRACTICES
 A. Issues 
1. Whether the allegations of 
the 8(a)(1) violations are time barred by Section 10(b) of the Act? I find that they are not. 
2. If not, whether Respondent 
violated Section 8(a)(1) by 
threatening its employees and 
by prohibiting union solicitation 
on its premises? I find that it did. 
3. Whether Respondent discrimina
torily discharged David L. 
Jumper in violation of Section 
8(a)(3)? I find that it did. 
B. Section 10(b) 
The original charge was filed 
on August 13, 1993. It alleged 
that the Respondent had discharged Jumper ﬁdue to union in-
volvement,ﬂ i.e., in violation of Section 8(a)(3), although it 
failed to spell out the specific 
subsection of the Act relied upon. 
It was not until March 4, 1994, that the charge was amended to 
allege conduct independe
ntly violative of Section 8(a)(1). That 
conduct, it asserted, occurred 
in May and June 1993. Respon-
dent contends that the 8(a)(1) allegations are time barred by 
Section 10(b). 
To the extent relevant, Section 10(b) provides: 
 Provided
, That no complaint shall issue based upon any un-
fair labor practice occurring more than six months  prior to the 
filing of the charge with the Board and the service of a copy 
thereof upon the person against whom such charge is made. 
 Discussion of this issue must begin with 
Nickles Bakery of 
Indiana, 296 NLRB 927 (1989). Therein, the sole substantive 
allegation of the complaint was of an unlawful no-solicitation 
rule in violation of Section 8(
a)(1). The charge, however, had 
only alleged specific 8(a)(3) discrimination against the charging 
party. It also contained the ﬁboilerplateﬂ or ﬁcatchallﬂ language 
asserting that ﬁ[b]y the above and other acts, the above-named 
employer has interfered with, restrained, and coerced employ-
ees in the exercise of rights guaranteed in Section 7 of the Act.ﬂ 
Respondent moved to dismiss the complaint under Section 10(b). The Board reviewed the Statute, the precedents, and its regu-
lations. Based thereon, it conclu
ded that reliance on the  ﬁboi-
lerplate ‚other acts™ language to support unrelated 8(a)(1) com-
plaint allegations c
ontravenes 10(b)™s mandate that the Board 
‚not originate complaints on its own initiative™ and ‚renders 
meaningless the specificity require
d by Section 102.12(d) of the 
Board™s Rules and Regulations.™ﬂ Id. at 928. It held that 
ﬁ8(a)(1) complaint allegations must be closely related to the 
allegations or subject matter set forth as the basis for the under-
lying charge.ﬂ Id. at 929. 
In Nickles
, the Board applied the ﬁclosely related testﬂ as 
promulgated in Redd-I, Inc
., 290 NLRB 1115 (1988). Under 
that test:  
 To determine whether a charge adequately supports a com-
plaint allegation, the Board considers: (1) whether the charge 

and complaint allegations involve the same legal theory, and 
(2) whether they arise from the same factual circumstances. 
The Board also may look at wh
ether a respondent would raise 
similar defenses to both allegations. 
Lovejoy Industries
, 309 
NLRB 1085, 1086 (1992).
1   In further discussing what conduct might be considered to 
have a sufficient nexus to that which was alleged in the charge, 
the Board in Nickles
 (at fn. 7) cited several circuit court deci-
sions. Thus, it noted that in 
G.W. Galloway Co. v. NLRB
, 856 F.2d 275, 280 (D.C. Cir. 1988), the court had indicated that if a 
strike was engaged in to protes
t a discharge which was itself 
alleged in a timely charge, that charge would ﬁlikelyﬂ support 
allegations concerning threats to 
or the discharge of those strik-ers. The Board further noted that the court in 
Galloway had 
cited 
NLRB v. Central Power & Light Co
., 425 F.2d 1318, 1321 
(5th Cir. 1970); and 
NLRB v. Braswell Motor Freight Lines
, 486 F.2d 743, 746 (7th Cir. 1973). In the first case, the court 
had found a sufficient relationship where the ﬁacts . . . are part 
of the same course of conduct, such as a single campaign 
against a union.ﬂ In the second
, the requisite nexus existed 
where the acts were all ﬁpart of an overall plan to resist organi-
zation.ﬂ 
                                                          
 1 In 
Lovejoy, the Board, with Member Devaney dissenting, found 
that an allegation of disparate enforcement of a rule limiting the wear-
ing of a union T-shirt was not closely related to a charge allegation of 
discriminatory issuance of a wr
itten warning for low production. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 586In Jennie-O Foods
, 301 NLRB 305 (1991), the Board reaf-
firmed its holding in 
Nickles and pointed out that ﬁ[n]either the 
Board in Nickles
 nor the Braswell court require that the charge 
allege an overall plan to resist unionization.ﬂ 
I find that the 8(a)(1) violations alleged in the instant com-
plaint may be considered as they are sufficiently related to 
Jumper™s timely filed 8(a
)(3) charge. Here, as in 
Drug Plastics & Glass Co
., 309 NLRB 1306 (1992), the charge alleged the 
discharge of one employee becaus
e of his union activities. The 
complaints in both alleged the 
discharge and contemporaneous 
8(a)(1) interference. The 8(a)(1
) allegations concerned conduct 
which arose out of the employer™s
 overall efforts to resist the union, they occurred after the employer gained awareness of 
the union campaign and the allege
d discriminatee was directly 
or indirectly subjected to the interference. In both, that interfer-
ence was evidence of union animus supporting and necessarily 
considered in regard to the 8(a)(3) allegation. 
Drug Plastics, where the Board found the 8(a)(1) allegations to be ﬁclosely 
related,ﬂ is virtually ﬁon all foursﬂ with the instant case; the 
8(a)(1) allegations there we
re not deemed time barred.
2 C. Union Activity and Knowledge 
The 150 to 200 employees in Respondent™s Carlisle, 
Pennsylvania distribution center are not represented by any la-
bor organization. Union activity among them began in about May 
1993.3 David Morrison, Respondent™s vice president for distribu-
tion, who was in charge of the Carlisle facility, learned of that 

activity about May 13 from employ
ee comments to other manag-
ers. On June 1, the Union sent 
Morrison a letter, officially advis-
ing him of the activity and naming 15 employees who comprised 
the organizing committee (G.C. Exh. 3). Included among the 15 
were David Jumper, the charging party, and Kathy Curtis, his 
fiancee. The letter was widely distributed in the facility, among 
both managers and rank-and-file employees. 
D. Alleged Prohibition on Union Solicitations 
Respondent™s handbook (G.C. Exh 
10) contains the follow-
ing valid no-solicitation and no-distribution policy: 
 Employees may not solicit for any purpose during the 
work time of either the employee soliciting or the em-

ployee being solicited. Work time is defined as all time an 
employee™s duties require the em
ployee to be engaged in 
work tasks (but does not include meal periods, scheduled 
rest periods, or time before or after the employee™s shift). 
Employees may not distribute
 literature of any kind 
during work time (defined above), nor may employees dis-
tribute literature of any kind in work areas at any time. 
 Another version of the rule, promulgated in an August 27, 
1991 memo to the employees, stated that it was ﬁROSS policy 

that no solicitations, collections, distribution of literature or 
circulation of petitions by employees is permitted during work-
                                                          
                                                           
2 That the discharge was ultimately
 found to be unrelated to the un-
ion campaign and not in vi
olation of Sec. 8(a)(3) was deemed irrelevant 
to the question of whether the Section 8(a)(1) and (3) allegations were 
closely related. Respondent here relies upon 
Nippondenso Mfg. U.S.A.
, 299 NLRB 545 (1990). The Board in 
Drug Plastics
 found 
Nippondenso 
distinguishable. In 
Nippondenso
, like Drug Plastics
 and the instant 
case, the charge alleged only an 8(a)(3) violation. However, unlike 
Drug Plastics
 and the instant case, the General Counsel did not proceed 
on that allegation; the Nippondenso
 complaint contained only the 
8(a)(1) allegations which had neve
r been the subject of a charge. 
3 All dates hereinafter are 1993 unless otherwise specified. 
ing time or in working areas.ﬂ It specifically prohibited em-
ployees from selling personal goods or services on company 
property or during work time or from requesting donations 
from fellow employees. (G.C. Exh. 4.) This ﬁenhancementﬂ of 
the handbook™s policy statement, as
 it was described by Mi-
chael Simondi, the operations manager, excluded solicitations 
for company-sponsored ch
arities and activities. 
On a morning in late May or early June, Jumper and another 
employee posted union literature in the men™s room, adjacent to 
the work floor. They were observed leaving the men™s room by 
Michael Simondi, who then observe
d their postings in the bath-
room. Simondi removed the poste
d materials to his office. 
Simondi then went to each of
 the two employees, separately. 
He told Jumper that ﬁthere was no solicitation on these prem-

ises.ﬂ He did not mention the postings in the men™s room
4 and the employees received no formal
 warning or other discipline. 
Jumper and several other employees described other solicita-
tions taking place on the work floor, for such things as Tup-
perware, Home Interiors, and various charitable or civic activi-
ties. While it was intimated that such activities were wide-
spread, there was no evidence of management™s awareness of 
such activities. 
Simondi™s expression of the rule to Jumper, prohibiting so-
liciting ﬁon these premises,ﬂ like the August 1991 policy state-
ment upon which it may have been 
based, is unduly broad. An 
employer may not prohibit empl
oyees from union solicitations 
on its premises so long as they, and the employees being solic-

ited, are on their own time. 
Ultrasystems Western Constructors
, 310 NLRB 545, 546, 552 (1993); Our Way, Inc., 268 NLRB 394 (1983); and 
Stoddard-Quirk Mfg. Co., 138 NLRB 615 
(1962). I find his statement to violate Section 8(a)(1) as the 
promulgation of an overly broad 
no-solicitation rule and as an 
implied threat of discipline for 
violations of that overly broad 
rule. The General Counsel argues further that Respondent™s dispa-
rate failure to control solicitation which is not on a union™s 

behalf while ﬁtaking aggressive 
stepsﬂ upon the advent of union 
activity is additionally violative. There is no evidence of ﬁag-

gressiveﬂ enforcement of its no-
solicitation rule. More signifi-
cantly, General Counsel has fail
ed to establish employer 
knowledge of the other solicitations, a prerequisite to a finding 
of disparate treatment. 
 4 Simondi recalled this as occurri
ng around June 4, which would 
place it after the Company™s receipt of the Union™s notification letter. 
He claimed that he only asked each of the employees if he was aware 
that the Company ﬁhad a no-solic
itation policy on the work floor.ﬂ I 
credit Jumper, noting that the statemen
t Jumper attributed to Simondi is 
consistent with the August 1991 ﬁe
nhancementﬂ of the no-solicitation 
rule and with Simondi™s overly broa
d view of what the work areas 
included. He deemed the bathrooms to
 be part of the work floor and 
said he would prohibit solicitations in them. A rule prohibiting employ-
ees from engaging in union activities while on a restroom break is 

overly broad. 
BRC Injected Rubber Products
, 311 NLRB 63, 74 (1993). 
The other employee, Charles Voight, who had also been listed in the 

June 1 letter as a member of the organizing committee, did not testify. 
 ROSS STORES, INC. 587E. Morrison™s Alleged Threat
5 In late May, Morrison addre
ssed Respondent™s gathered em-
ployees at what appears to have been a regularly scheduled 
quarterly meeting. He opened that meeting with some words 
about the union campaign, acknowledging the ongoing activity, 
telling them that they did not 
need a union and saying that, ﬁhe 
would do anything in his power to keep the union out of the 

building.ﬂ6 Such statements convey or imply a willingness to 
take reprisals against employees in order to prevent them from 
achieving union representation and thereby violate Section 
8(a)(1). Great Dane Trailers
, 293 NLRB 384 (1989); 
Hickory Creek Nursing Home
, 295 NLRB 1144 (1989); 
Morrison Cafe-
teria Co.,
 214 NLRB 523, 524 (1974).
7  F. Jumper™s Discharge 
1. Attendance policy 
Respondent™s attendance policy is based upon the assign-
ment of points for different type
s of absenteeism or tardiness. 
Accumulation of certain numbers of points within an annual 
review cycle, i.e., fro
m one anniversary date to the next, leads 
                                                          
                                                           
5 The complaint identified the purpor
ted violation as a statement by 
Morrison creating the impression that
 selection of a union would be a 
futile act. The General Counsel™s witnesses testified to a threat to close 
the plant in the event they elected a collective-bargaining representa-
tive. General counsel™s brief blends th
e two, asserting that the ﬁthreat to 
close the facility did no more than 
point out to the employees the futil-
ity of engaging in their protected 
rights.ﬂ Respondent argues that it 
neither threatened plant closure nor
 futility. However construed, Morri-
son™s remarks were fully litigated. 
6 In resolving the credibility issue i
nvolved in this allegation, I have 
primarily relied upon the credibly offered testimony of Bartley 
Olewiler, a member of the Union™s organizing committee and witness 
proffered by the General Counsel. 
Olewiler recalled Morrison™s state-
ment as set forth above. Respondent 
referred in brief to that testimony 
as being ﬁconsistent with the test
imony of Mr. Morrison and Mr. Si-
mondi regarding the content of th
e May 27, 1993 meeting.™™ Olewiler 
also recalled that other matters were discussed after the remarks about 
the union activity, consistent with Respondent™s contention that these 
remarks were made at a regularly scheduled quarterly meeting. That 
contention is further supported by 
Respondent™s June 7 letter to the 
employees, referring back to Morrison™s remarks as having been made 
in the ﬁemployee meeting the week be
fore last,ﬂ thus placing it in late 
May, rather than in June as the other employee witnesses recalled. I 
note that Jumper™s pretrial affidav
it asserted that Morrison had spoken 
at a ﬁcorporate meetingﬂ held someti
me ﬁprior to May [sic] 4th and had 
said that ﬁthere would be no union 
in the plant.ﬂ That affidavit con-
tained no reference to an
y threat to close the plant. I am compelled to 
reject the testimony of those witnesses, including Jumper, who claimed 
that Morrison threatened to shut or close the doors if a union came in. I 
similarly reject the Testimony of Morrison and Simondi to the effect 
that Morrison carefully limited his remarks by stating that he ﬁwill do 
everything in [his] power to 
legally prevent this Union from coming in 
to our distribution center.™™ (R. Exh. 2, Emphasis added.) The latter 
statement was made by Morrison in the letter of June 7, along with 
other expressions of management 
opposition to unionization. It was 
also in what Morrison described as his script for the quarterly meeting. 
I find that he did not read that sentence as written in that script. 
7 The Board™s adoption, without comment, of the ALJ™s holding to 
the contrary in 
Standard Products Co
., 281 NLRB 141, 147Œ148 
(1986), appears to be either an aberration or, quite possibly, the result 

of an inadvertent failure to note that no exception had been taken to that 
conclusion. See fn. 1, therein, noting that no exceptions were taken by 
the General Counsel to another finding involving the same manager. I 
note that in the more recent decisions cited above, the Board™s amended 
conclusions of law expressly refer to that threat (
Hickory Creek
) or 
provide an explicit remedy therefor (
Great Dane). an employee through the steps of a progressive discipline sys-
tem. 
Thus, according to the policy statement which Jumper ac-
knowledges having received, employees receive 1 point for 
each day absent but calling in, to a maximum of 2.5 points for 
any single period of such absences, 2 points for an absence 
without having called in,
8 and .5 points for being more than 22 
minutes tardy or for three more minor incidents of tardiness 
within a pay period. 
An employee who accumulates 7.5 points within the review 
cycle receives a verbal warning. At 11 points, a written warning 
is issued, at 11.5 points, there 
is a final written warning, and 
above 11.5 points, an employee
 ﬁcouldﬂ be terminated. (G.C. 
Exh. 12.) Each step of the progressive discipline must be fol-
lowed. An employee may accumulate more than the minimum 
points (depending on the order in which they were accumu-
lated) before receiving a given level of warning. 
For example, an employee w
ho had accumulated 6.5 points 
who is then absent for 3 or more
 days, who had called in, would 
receive the maximum of 2.5 points, bringing him (or her) to a 
total of 9, but would only receiv
e a verbal warning. The next 
incident, even if it brought the point total to more than 11 
points, would only result in a written warning. If an employee 
had 7 points prior to receiving any warning and then earned 
points on three more occasions in the maximum amount of 2.5 
points each time, he would get a 
verbal warning at 9.5 points, a 
written warning at 12 points and a final written warning at 14.5 

points. That number of points, it would appear, is the most any 
employee could accumulate in any one year without progress-
ing all of the way through the disciplinary steps and being dis-
charged. As the record demonstrates, some employees accumu-
lated significantly more than 
11.5 points but were not dis-
charged because they had not progressed through all four steps 
of the progressive discipline. 
One employee, Melissa Foster, 
earned more than 14.5 points. It appears, however, that she accumulated these points in the 
course of a ﬁfocalﬂ or appraisal year, from February 1, 1992 to 
February 1, 1993, and not necessa
rily within a review cycle, 
between anniversary dates.
9 The record does not show how 
many points Foster accumulated in any review cycle. It there-
fore does not support a conclusion that she was treated any 
differently from the Charging Party. To the extent that the Gen-
eral Counsel argues that the fact that employees accumulated 
more than 11.5 points without 
being discharged establishes 
disparate treatment of Jumper, his argument is based upon a 

misunderstanding of the attenda
nce policy and is rejected. 
On the employees™ anniversary date, the record clears and all 
points are removed. 
However, Respondent has a second atten-
dance policy applicable to those employees who had received a 
final written warning in the preceding year. Under that policy, 
the verbal warning stage is eliminated. An employee subject to 
that policy receives a written warning at 7.5 points, a final writ-
ten warning at 8 points (i.e., th
e next infraction), and ﬁPossible 
Terminationﬂ with more than 8 points. Here, as under the first-

year policy, an employee is entitled to progress through each of 
 8 Under the attendance policies as set forth in the employee hand-
book, three consecutive days of absence without notice to one™s man-
ager is considered job abandonment, leading to a conclusion of volun-
tary termination. (G.C. Exh. 10, p. 9.) 
9 Her date of hire would appear to be September 10, 1990. (See G.C. 
Exh. 25.) 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 588the disciplinary steps, albeit that
 he or she now has only three, 
rather than four steps, available.
10 (R. Exh. 8.) 2. Jumper™s attendance record David Jumper had an attendance
 problem. He had received a final warning for absenteeis
m on September 23, 1991, during 
his probationary period. (R. Exh. 9.) In his first full year, he 
received a verbal warning at 9 points on January 23, 1992, a 
written warning at 11 points on February 27, 1992 and a final 
written warning at 11.5 points on April 3, 1992. (R. Exhs. 10, 
11, and 12.) He had no further in
cidents before his anniversary 
date of August 19, 1992 and his 
record cleared on that date. 
In his second full year, Jumper received a written warning on 
March 22, 1993, at 7.5 points, 
and a final written warning on 
May 4 upon reaching 10 points. (R. Exhs. 13 and 14.) He ex-
perienced no further attendance problems until August 12. 
3. Jumper™s discharge On August 11, Kathy Curtis, with whom Jumper lives, suf-
fered a blow to the abdomen while at work. That night, both 
Jumper and Curtis spent the greater part of the night at the hospi-
tal. Curtis was diagnosed as ha
ving an abdominal wall hematoma 
and instructed to return to the 
hospital on the following morning 
for an ultrasound test to rule 
out a more serious injury. Jumper 
felt it incumbent upon him, as her companion, to provide her with 

transportation to the hospital and remain with her.
11 Jumper reported to work at 7 
a.m. and immediately asked to 
speak with Bill Fort, an operations manager. He explained what 
had happened, showed Fort a doctor™s note and the patient in-
structions given to Curtis (G.C
. Exhs. 6 and 7) and described 
his predicament. He asked how he
 could take the day off with-
out accumulating more points. Jumper had a day off already 
scheduled for August 16 (his birt
hday holiday) and asked if that 
could be switched to August 12. Fort was unable to make a 
decision and the issue was passed 
along the managerial line to 
John Taylor and Kirk Fisher. They were unable or unwilling to 
make any decision and suggested 
that Jumper wait until Paula Hoch, the human resources specialist, arrived. Jumper called 
Curtis and determined that he
r appointment was set for 8:45 
a.m.  Jumper was instructed to go to work until Hoch arrived, 
and, he complied. 
At about 8:15 a.m., Taylor accompanied Jumper to Hoch™s 
office. Jumper described, once again, the situation and his need 
to take the day off. He asked whether he could switch the pre-
viously arranged personal vacation day to that day. They told 
him that he could not do so because a vacation day had to be 
requested in advance. Time wa
s running short and Jumper told 
Hoch to either give him the day off or the points, but he was 
leaving. She warned him of the consequences (additional 
points) if he left and he left. Jumper did not request a vacation 
day other than that which he had previously scheduled for the 
                                                          
                                                           
10 Jumper denied any knowledge of 
this aspect of the policy. How-
ever, warnings given him in the 
second year, which precede any union 
activity, referred to the second-year
 policy and evoked no protest from 
him. (R. Exhs. 13 and 14.) See also G.C. Exh 19, issued to employee 
Timothy Kiner on February 25, 1993, which stated that ﬁTim also is 
aware that he is subject to a writte
n report at 7.5 points in a consecutive 
year.ﬂ I find that the policy applicable to employees in their second 
consecutive year of attendance problems
 was in effect at all relevant 
times. 
11 It is irrelevant that, unbeknowns
t to Respondent, Jumper did not 
have a valid driver™s license. 
following week and Hoch did not know if he had any vacation 
time left to be taken. 
Hoch reported what had taken 
place to Morrison who made 
the decision to discharge Jumper. When Jumper reported to 
work on August 13, he was met by Morrison and Hoch. Morri-
son told him that he was discharged for violating the attendance 
policy. Jumper asked, ﬁWhat about Kathy?ﬂ and was told that 
she had nothing to do with the matter. He asked how many 
points he had accumulated and was told, by Hoch, ﬁAround 
15.™™ In fact, the total would have been 10.5 or 11, less than 15 
but still more than the minimum 8 points required for discharge 
of one in Jumper™s situation.
12 3. Vacation and holiday approval policy 
Respondent provides its employ
ees with paid vacations de-
pending on length of service and nine paid holidays, including 
the employee™s birthday, the anni
versary of his or her employ-
ment and, after one year, an 
additional personal holiday. Pursu-
ant to the policies set forth 
in the employee handbook, those 
days must be taken within 12 months of the date on which they 
were earned. The personal holidays ﬁcan be taken at a time 
agreed upon by the Store Manager and the employee.ﬂ There 
does not appear to be any wri
tten requirement, in the handbook 
or elsewhere, that birthday or
 anniversary holidays or personal 
days be scheduled in advance.
 No document so requiring was 
proffered. 
With respect to the scheduling of vacations, the handbook (p. 
36) provides:  A vacation request must be filled out by ALL employ-
ees. 
Vacations may be taken at any time agreed upon by 
the Manager and employee. Pl
ans should be made well in 
advance and in relation to others
 so the flow of work is not 
interrupted. It may be necessary to reschedule or alter 
scheduled vacations. ROSS will make reasonable efforts 
to accommodate employee requ
ests in scheduling vaca-
tions. Nevertheless, all vacations will be cheduled subject 
to company needs. 
 4. Asserted disparate treatment 
Hoch testified that ﬁany scheduled time off needs to be re-
quested in advance.ﬂ As noted, other than the handbook lan-
guage quoted above, no published rules or company policy so 
provides. According to Hoch, such a rule was necessary be-
cause of the Employer™s need to be able to plan workloads. 
In practice, employees have been granted vacation time off, 
in full and one-half day segments
, with their requests having 
been made on the same day that the leave was taken. In some 

cases, employee vacation leave requests have been dated, and 
approved, after the leave has commenced or been completed. 
(See, for example, G.C. 
Exhs. 21, 24, 30, and 31.) 
According to Hoch, vacation time and personal days were 
treated differently. She explained that, unlike vacation time, 
which was earned and could be taken in blocks of 4 hours, the 
birthday, anniversary, and personal days were earned and had 
 12 Hoch claimed that she knew Jumper was on a final warning but 
did not know his exact point count. 
Whether his actions earned him .5 
points for leaving early or 1 point as an absence is irrelevant. He was 
on a final warning and any additio
nal points pushed him over the 8-
point limit allowed an employee 
in his second consecutive year of 
attendance problems. 
 ROSS STORES, INC. 589to be taken as full days of 8 hours. Because of this, she stated, 
these days had to approved in advance. 
Notwithstanding Hoch™s contentions, Debra Jumper
13 credi-
bly testified that, at some time in the past, she had requested 
and been granted her birthday holiday off on a day in which she 
had already worked for a couple of hours. That request, she 
said, was granted even though it meant losing the pay for the 
time she had put in prior to making the request.
14 I note that, 
had David Jumper™s request been 
granted when he first came in 
and asked for the day off on August 12, he would not have had 
to forfeit any pay. 
In light of the extensive evidence that the employer did grant 
last minute requests for vacation 
leave, including requests made 
in the morning for leave to be taken later that day, I cannot 

accept Hoch™s assertions that there was a rule requiring advance 
approval for all leave. Were such a rule in existence and known 
to them, it would have been unlikely that the three managers to 
whom Jumper presented his request on the morning of August 
12 would have been unable to decide how to respond. 
Neither can I accept Hoch™s claim that vacation time and 
personal holidays required or we
re accorded different treat-
ment. At least one employee, I ha
ve found, has been allowed to 
take such a holiday off 
at the very last minute.
15 Further, at least as to the question of wh
ether the Employer™s scheduling 
requirements mandated a rule requiring advance approval, I can 
discern no difference between v
acation leave and birthday or 
anniversary holiday leave. Last minute absences for either 
would have an identical imp
act upon Respondent™s ability to 
get the work out. I would also note, in this regard, that Jumper 
was a maintenance worker, one of three in his department. 
When any one of the three was absent, Respondent did not 
bring in a replacement but functioned with just the remaining 
two. Jumper, in a unique emergency s
ituation, requested to use his 
previously scheduled birthday holiday so as to avoid the accu-
mulation of a terminal point. His request was denied and, as a 
result, he was discharged. That de
nial, I find, was not consistent 
with the Employer™s practice with
 respect to other employees or 
mandated by its rules.
16  5. Analysis 
Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 
(1st Cir. 1981), cert. denied 455
 U.S. 989 (1982), provides the 
analytical mode for resolving 
discrimination cases turning upon 
                                                          
                                                           
13 No relation to the Charging Party. 
14 Hoch testified that she found no record of Debra Jumper having 
done so and adduced documents showing that Miss Jumper had not 
done so in 1994. Although the leave requests are apparently routinely 
retained, she did not adduce any such documents establishing that Miss 
Jumper had not done so in a prior year and Miss Jumper™s testimony 
does not preclude that possibility. 15 It is logical to assume that th
is would not happen very often be-
cause employees would be reluctant to waive payment for hours al-

ready worked in order to 
take such a holiday off af
ter the start of a shift. 16 As noted above, I have not found evidence of disparate treatment 
of Jumper with respect to the application of the point-progressive disci-

pline system. I would note, however, 
that the language of Respondent™s 
rules is permissive rather than mandatory. Those rules provide that 
employees ﬁcouldﬂ be terminated or 
were subject to ﬁpossible termina-
tionﬂ for exceeding the maximum points in a single review cycle. (G.C. 
Exh. 12, R. Exh. 8.) The handbook (G.C. Exh. 10, p. 18) similarly 
provides Respondent with latitude to 
be either more lenient or more 
strict in applying its disciplinary procedures. 
the employer™s motivation. Under 
that test, the General Counsel 
must first:  make a prima facie showing suff
icient to supp
ort the infer-
ence that protected conduct was a ‚motivating factor™ in the 
employer™s decision. Once accom
plished, the burden shifts to 
the employer to demonstrate th
at the same action would have 
taken place notwithstanding the 
protected conduct. It is also 
well settled, however, that when
 a respondent™s stated motives 
for its actions are found to be false, the circumstances may 

warrant an inference that the true motive is one  that the re-
spondent desires to conceal. The motive may be inferred from 
the total circumstances proved. Under certain circumstances, 

the Board will infer animus in the absence of direct evidence. 
That finding may be inferred from the record as a whole. [Ci-
tations omitted.] 
 Fluor Daniel, Inc
., 304 NLRB 970 (1991). 
A prima facie case is made out where the General Counsel 
establishes union activity, em
ployer knowledge, animus and 
adverse action taken against those involved or suspected of 
involvement which has the effect of encouraging or discourag-
ing union activity. 
Farmer Bros. Co
., 303 NLRB 638, 649 (1991). Inferences of animus 
and discriminatory motivation 
may be warranted under all the circumstances of a case; even 
without direct evidence. Eviden
ce of suspicious timing, false 
reasons given in defense and the failure to adequately investi-
gate alleged misconduct all support such inferences. 
Adco Elec-
tric, 307 NLRB 1113, 1128, (1992), enfd. 6 F.3d 1110 (5th Cir. 
1993); Electronic Data Systems Corp
., 305 NLRB 219 (1991); 
Visador Co., 303 NLRB 1039, 1044 (1991); 
Associacion Hos-pital Del Maestro
, 291 NLRB 198, 204 (1988); Clinton Food 4 
Less
, 288 NLRB 597, 598 (1988). 
I am satisfied that the General Counsel has established the 
requisite prima facie case on the record before me. Jumper was 

involved in the union activity fro
m the start, management was aware of his activity, it possessed animus toward that activity as 
expressed in two independently co
ercive acts, one of which was 
expressly directed at Jumper, and he was discharged while the 

campaign was going on. Moreover, 
it cannot be denied that the 
discharge of an organizing committee member would tend to 

discourage continued union activity. 
Stoody Co
., 312 NLRB 1175, 1182 (1993). 
Jumper had a serious attendance problem. He had acquired 
the requisite number of points, at
 the final warning stage, to be 
terminated. Based thereon, Res
pondent asserts th
at it has met its burden of showing that he would have been discharged even 

if he had not been engaged in any union activity. I find, how-
ever, that General Counsel has rebutted that defense and shown 
that the terminal point assigned to Jumper for his August 12 
absence was discriminatorily an
d disparately assigned. Had he 
been treated like any other empl
oyee, he would have been al-
lowed to switch the birthday holiday which had been scheduled 
for 4 days later, to apply it to the emergency situation with 
which he was confronted. He would not have received any 
points for the August 12 absence and, had he avoided any at-
tendance faults for but 1 week more, his record would have 
cleared. I must conclude, based on the 
Wright Line analysis, 
that this discrimination was motivated by Jumper™s union activ-
ity, and violated Section 8(a)(3).
17  17 I would infer the essential hostility toward union activity from the 
entire record, including the disparate 
treatment, even in the absence of 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 590CONCLUSIONS OF 
LAW 1. By promulgating or threatening enforcement of an unduly 
broad no-solicitation rule, and by 
threatening that the Employer 
will do anything in its power to
 keep the Union out, thus im-
plicitly threatening the employees with reprisals for their union 
activities. the Re
spondent has engaged in unfair labor practices 
affecting commerce within the meaning of Section 8(a)(1) and 

Section 2(6) and (7) of the Act. 
2. By discharging David Jump
er because of his union activ-
ity, the Respondent has violated 
Section 8(a)(3) and (1) of the 
Act. 
                                                                                            
 the 8(a)(1) violations found above. 
Casey Electric
, 313 NLRB 774
 (1994);
 Weco Cleaning Specialists
, 308 NLRB 310 (1992). 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
The Respondent having discriminatorily discharged an em-
ployee, it must offer him reinst
atement and make him whole for 
any loss of earnings and other be
nefits, computed on a quarterly 
basis from date of discharge to 
date of proper offer of rein-
statement, less any net interim earnings, as prescribed in 
F. W. 
Woolworth Co., 90 NLRB 289 (1950), plus interest as com-
puted in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987). [Recommended Order omitted from publication.] 
 